SANDERLIN, Judge.
We affirm appellant’s sentences, but remand to the trial court with instructions to correct the written order to reflect that these are non-guidelines sentences, see Hart v. State, 464 So.2d 592 (Fla.2d DCA 1985), and further, to correct the order revoking probation to reflect that appellant was found guilty of violating probation by committing theft, rather than possession of a stolen automobile and robbery. See Bogan v. State, 462 So.2d 115 (Fla.2d DCA 1985).
SCHEB, A.C.J., and DANAHY, J., concur.